UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


SHATEEK AMIN BILAL,                    
                Plaintiff-Appellant,
                 v.
SERGEANT SMITH; LIEUTENANT
VANBUREN; SERGEANT OAKES; GUARD
NORWOOD; GUARD IRBY; GUARD
WILLIAMS; GUARD MAGNUM; GUARD
JONES; GUARD MCMILLION; GUARD
CORDELL,
             Defendants-Appellees,
                and
GEORGE CURRIE, Superintendent;                  No. 03-6642
RICKY DUKE, Assistant
Superintendent; JEANNIE LANCASTER;
HAROLD PERSON; MICHAEL MUNNS;
LIEUTENANT RYAN; LAWRENCE
SOLOMON, Assistant Superintendent;
DAVID A. CARROLL, Sergeant;
SERGEANT WESLEY; SERGEANT SMITH;
RANDALL LEE, Administrator of
Caledonia Correctional Institution;
JOY BAREFOOT, Programs Manager at
Central Prison,
                        Defendants.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
                Malcolm J. Howard, District Judge.
                           (CA-02-9-5-H)

                        Argued: May 7, 2004
                      Decided: August 12, 2004
2                           BILAL v. SMITH
           Before MOTZ and KING, Circuit Judges, and
        Pasco M. BOWMAN, Senior Circuit Judge of the
       United States Court of Appeals for the Eighth Circuit,
                      sitting by designation.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Pepin A. Tuma, Appellate Litigation Clinic, UNIVER-
SITY OF VIRGINIA SCHOOL OF LAW, Charlottesville, Virginia,
Neal Lawrence Walters, Charlottesville, Virginia, for Appellant.
James Philip Allen, Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees. ON BRIEF: Roy Cooper, Attorney General
of North Carolina, Raleigh, North Carolina, for Appellees.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Shateek Amin Bilal appeals from adverse rulings made in the East-
ern District of North Carolina in this § 1983 proceeding. Specifically,
Bilal maintains that the court erred in its Order of November 4, 2002,
dismissing without prejudice his claims that several North Carolina
correctional officers and their supervisors (the "Defendants") cen-
sored his mail and denied him access to the courts, in violation of the
First and Fourteenth Amendments. See Bilal v. Currie, No. 62 Civ.
02-CT-9 (E.D.N.C. Nov. 4, 2002). Bilal also contends that the court
erred in its subsequent Order of April 1, 2003, awarding summary
                            BILAL v. SMITH                            3
judgment to the Defendants on his Eighth Amendment claims of
excessive force and unlawful restraint. See Bilal v. Currie, No. 70
Civ. 02-CT-9 (E.D.N.C. April 1, 2003).

   Having thoroughly considered the record and the issues raised by
Bilal at argument and in his pro se and counselled written submis-
sions, we are content to affirm the court’s rulings. Bilal’s First and
Fourteenth Amendment claims were appropriately dismissed without
prejudice to allow him an opportunity to exhaust his administrative
remedies. See 42 U.S.C. § 1997e(a) (providing that no § 1983 action
shall be brought with respect to prison conditions until such adminis-
trative remedies as are available have been exhausted). And as the
court correctly determined, the Defendants were entitled to summary
judgment on Bilal’s Eighth Amendment claims because his injuries
were de minimis and no extraordinary circumstances were present.
See Norman v. Taylor, 25 F.3d 1259, 1263 (4th Cir. 1994) (en banc)
(recognizing that, absent extraordinary circumstances, plaintiff suffer-
ing de minimis injuries cannot prevail under Eighth Amendment).
Because we perceive no reversible error in the challenged rulings, we
affirm the court’s judgment in all respects.

                                                           AFFIRMED